Citation Nr: 0834143	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  08-06 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a left hip disorder.

3.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from November 15, 1944 to 
January 31, 1945 and from September 19, 1946 to March 15, 
1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that no new and material 
evidence had been submitted to warrant reopening a claims of 
entitlement to service connection for a back disorder, and 
bilateral hip disorders. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a December 2005 decision by the RO, petitions to 
reopen claims of entitlement to service connection for back 
and bilateral hip disorders were denied because no new 
evidence had been submitted, and the veteran did not appeal 
that determination.

2.  The additional evidence received since the December 2005 
rating decision is either cumulative of evidence previously 
considered or, by itself or, when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claims of service connection for back and 
bilateral hip disorders.

CONCLUSIONS OF LAW

1.  In the absence of a perfected appeal, the RO's December 
2005 determination that no new and material evidence had been 
submitted to warrant reopening claims of entitlement to 
service connection for back and bilateral hip disorders 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

2.  No new and material evidence was received, and the 
petitions to reopen claims for service connection for a back, 
right hip and left hip disorders are denied.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been addressed 
by information provided to the veteran in letters from the RO 
dated in August 2006 and January 2007.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The claim on appeal is a petition to reopen a previously 
finally denied claims.  The Court has held that in a claim to 
reopen it is vital to explain with particularity what 
specific evidence would constitute new and material evidence 
in the context of the prior final rating decision.  Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  

The veteran's petition to reopen was previously denied in 
December 2005 because the record did not demonstrate any back 
or hip event, injury or disability in service or a 
relationship between any such claimed disorder and an in 
service event or injury.  He did not appeal that 
determination.

The veteran was provided notice in August 2006 that his 
claims were previously denied because the claimed 
disabilities were not shown as due to service.  He was 
provided notice of the need to submit new and material 
evidence, the legal definition of new and material evidence, 
and the underlying elements to establish service connection.  

The veteran's representative has urged that an examination be 
afforded.  VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service and private medical records are 
associated with the claims file.  As there is no evidence 
that establishes that the veteran suffered an injury, disease 
or event noted during military service related to the 
disabilities on appeal, the Board finds that affording the 
veteran an examination for the purpose of obtaining an 
opinion concerning a possible relationship between the 
veteran's disabilities on appeal and his military service is 
not appropriate in this case.  38 C.F.R. § 3.159(c)(4); 
Duenas v. Principi, 18 Vet. App. 512 (2004).  The Court has 
held that VA is not required to obtain a medical opinion if 
the record does not already contain evidence of an in-service 
event, injury, or disease.  That development is not required 
because "a medical examination conducted in connection with 
claim development could not aid in substantiating a claim 
when the record does not already contain evidence of an in-
service event, injury, or disease."  See Duenas v. Principi, 
18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334, 1356 (Fed. Cir. 2003).  Additionally, as will be 
discussed fully below, as no new and material evidence has 
not been presented, VA is not required to obtain a medical 
opinion.  See 38 C.F.R. § 3.159(c)(4)(iii)(2007).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claims.  Clearly, from submissions by and on behalf of 
the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the VCAA.  

Legal Criteria for Reopening Claims for Service Connection

The Board, initially, must rule on the matter of reopening a 
previously denied claim regardless of how the RO ruled on the 
question of reopening.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

VA regulations providing the conditions under which a 
previously denied claim may be reopened were amended 
effective for claims filed on or after August 29, 2001.  38 
C.F.R. § 3.156(a).  A review of the record shows the 
appellant submitted the request to reopen the service 
connection claim in June 2006.

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

As noted above, in December 2005, the veteran's petition to 
reopen was previously denied because the evidence of record, 
which included the service treatment records, failed to 
demonstrate a any back or hip disorder in service.  

The evidence of record added since the December 2005 adverse 
determination includes a private X-ray report of August 2007 
that provides the impression of significant degenerative 
changes at C3-4 through C7-T1 with osteophyte formation and 
anterolisthesis.  No etiology is suggested.  A duplicate copy 
of a previously considered December 2004 letter from the 
National Personnel Records Center (NPRC) was also submitted 
along with several written statements from the veteran.    

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in December 2005, the 
claim failed because the evidence did not demonstrate a 
relationship between the claimed disorders and service, more 
than 50 years prior thereto.  The evidence recently submitted 
still fails to competently demonstrate an association between 
the veteran's claimed back and hip disorders and his military 
service. 

That notwithstanding, the evidence recently submitted bears 
directly, but not substantially upon the specific matters 
under consideration, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered to decide fairly the merits of the claim.  
Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claims, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claims, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).

ORDER

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a back disorder, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a left hip disorder, the appeal is denied. 

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a right hip disorder, the appeal is denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


